Case 4:19-cv-04157-SOH Document 81                  Filed 01/25/21 Page 1 of 2 PageID #: 617




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

FOREMAN ELECTRIC SERVICES, INC.                                                           PLAINTIFF

v.                                     Case No. 4:19-cv-4157

HALIRON POWER, LLC                                                                      DEFENDANT

                                               ORDER

       Before the Court is Defendant’s Motion for Relief pursuant to Federal Rule of Civil

Procedure 60(b). (ECF No. 63). Plaintiff has responded. (ECF No. 65). The Court finds this matter

ripe for consideration.

       Defendant is asking the Court to vacate its Order (ECF No. 59) transferring Defendant’s

counterclaims to the United States District Court for the District of South Carolina. On September

4, 2020, this Court granted Plaintiff’s motion to transfer Defendant’s Counterclaims pursuant to

28 U.S.C. § 1404(a) and the Prime Contract’s forum-selection clause, but denied Plaintiff’s motion

to transfer it’s claims. On September 14, 2020, Defendant filed the present motion.

       Requests to reconsider nonfinal orders are more properly viewed as motions for relief from

a judgment or order under Rule 60(b). Broadway v. Norris, 193 F.3d 987, 989 (8th Cir. 1999).

Rule 60(b) allows a district court to relieve a party from a judgment on the narrow grounds of

mistake, inadvertence, surprise, excusable neglect, newly discovered evidence, voidness, or “any

other reason justifying relief from the operation of the judgment.” Fed. R. Civ. P. 60(b). The

purpose of Rule 60(b) relief is not to give parties an opportunity to re-argue their case, and it should

not be used as a substitute for a timely appeal. Nichols v. United States, 400CR00022-03-WRW,

2006 WL 3420303 (E.D. Ark. Nov. 28, 2006); Fox v. Brewer, 620 F.2d 177, 180 (8th Cir. 1980).

Rule 60(b) “is not a vehicle for simple reargument on the merits.” Broadway, 193 F.3d at 989-90.
Case 4:19-cv-04157-SOH Document 81                    Filed 01/25/21 Page 2 of 2 PageID #: 618




The only type of judicial “mistake” that is actionable under Rule 60(b) is inadvertence, that is, a

court’s failure to consider a party’s submissions. See Lowry v. McDonnell Douglas Corp., 211

F.3d 457, 460-61 (8th Cir. 2000).

       Defendant’s motion does not raise any claims or arguments that were not raised prior to

the ruling on Plaintiff’s petition. Defendant argues only that it disagrees with the Court’s findings

as stated in its order. (ECF No. 64, p. 5). Defendant’s disagreement with the Court’s findings does

not equate to a mistake or any other reason that would justify departure from the Court’s initial

ruling. Accordingly, the Court finds that Plaintiff has failed to point the Court to any manifest error

of law, manifest error of fact, or newly discovered evidence such that would allow the Court to

appropriately reconsider its ruling. See Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th

Cir. 1998).

       For the reasons stated above, the Court finds that Defendant’s motion (ECF No. 63) should

be and hereby is DENIED. Additionally, Defendant’s Request for Hearing (ECF No. 75) regarding

the present motion is DENIED AS MOOT.

       IT IS SO ORDERED, this 25th day of January, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  2
